Citation Nr: 0524451	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  97-06 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to October 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim for a rating in 
excess of 40 percent for a lumbosacral strain.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an evaluation in excess of 40 percent 
for lumbosacral strain; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The competent medical evidence reflects that the 
veteran's service-connected lumbosacral strain is currently 
manifested by symptoms of pain, muscle spasms and severe 
limitation of motion of the lumbar spine; it is not 
manifested by ankylosis of the lumbar spine, nor is there 
medical evidence of more than moderate intervertebral disc 
syndrome, incapacitating episodes having a total duration of 
at least one week during the past 12 months, or objective 
neurologic abnormalities warranting a separate compensable 
rating.

3.  The competent medical evidence does not demonstrate that 
the veteran's service-connected lumbosacral strain presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the Schedule for Rating Disabilities.








CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic 
Codes 5289, 5292, 5295 (prior to September 26, 2003); 
Diagnostic Code 5293 (effective prior to and from September 
23, 2002), Diagnostic Codes 5237, 5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in February 1996 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the June 1997 rating decision, the 
February1997 Statement(s) of the Case (SOC), and the 
Supplemental Statement of the Case (SSOC), dated in December 
1997, February 2002, and May 2005, adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim.  The Board observes that the February 
2002 SSOC informed the veteran of the VCAA statute and 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents along with letters to the veteran dated 
in October 2004 and March 2005, show that the appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case, the veteran appealed a June 1997 rating 
decision.  Only after that rating action was promulgated, did 
the AOJ, initially in February 2004 and subsequently in 
October 2004 and March 2005, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  VCAA notice 
was not provided to the veteran before the RO decision that 
is the subject of this appeal.  However, as noted above, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC No. 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, all three VCAA notices provided 
to the appellant included all four elements.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  In the case of the veteran's claim, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The 
veteran was also afforded a hearing at the RO pursuant to his 
request.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran has been afforded several VA examinations in 
recent years and the latter two were quite thorough in nature 
in evaluating his service-connected low back disability.  
These evaluations were adequate for rating purposes.  The 
Board finds these examination reports, along with other 
medical evidence of record, provides sufficient findings upon 
which to adjudicate this appeal.  There is no further duty to 
provide another examination or medical opinion.  Id.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993); see also 
Mayfield, supra.

FACTUAL BACKGROUND

VA outpatient records show occasional complaints of chronic 
low back pain.   Records also reflect a prescription of 
Methadone, 10 milligrams, three times a day for pain.

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) of the spine in March 1997.  He 
complained of chronic lower back pain radiating into his legs 
all the way down to his ankles, and occasionally into his 
feet.  He also reported stocking numbness in both lower 
extremities and occasionally into his feet.  On examination 
the veteran was able to sit down in the examination chair, 
but had difficulty getting out of the chair.  He also had 
difficulty getting on and off the examining room table.  The 
veteran had tenderness to a very light, superficial touch in 
his lumbar spine that was generalized, non-localized.  There 
was no perivertebral muscle spasm or rigidity.  The veteran 
would only flex to 40 degrees and extend to 20 degrees.  When 
asked to lumbar left laterally flex, he only did so to 20 
degrees on the left and 20 degrees on the right.  The 
examiner observed the veteran bend to put on his shoes and 
move about during the distracted portion of the examination, 
which suggested that he had more mobility than that shown 
with formal measurements.  Distracted sitting straight leg 
raising was done to 80 degrees bilaterally in contrast with 
the formal measurement of 20 degrees bilaterally when the 
veteran expressed severe pain.  The diagnostic impression was 
a history of lumbosacral strain while on active duty and 
degenerative joint and disc disease of the lumbar spine.

A favorable disability determination from the Social Security 
Administration (SSA) in November 2000 reflects a finding of 
fact that the veteran is unable to perform any past or 
relevant work.  Findings of fact also stated that medically 
determinable impairments permit the ability to lift up to 20 
pounds occasionally and 10 pounds frequently, and to stand, 
sit, and/or walk about six hours in an 8-hour work day.  SSA 
records also indicate that in the veteran's last full-time 
employment, he held a position in housekeeping from 1992 to 
October 1995.

In September 2002, the veteran underwent a C&P examination.  
The veteran reported that he currently uses a back brace, 
knee braces, and a TENS unit for his pain.  He had 
significant complaints of left knee and left calf pain.  He 
reported that he can walk five or six blocks if he does so 
slowly.  He stated that his leg pain is worse than his low 
back pain when he walks and his left knee feels like it will 
hyperextend.  He indicated that he gets initial relief with 
lying down, but then he gets very stiff if he is recumbent 
for a long period of time.  On physical examination there was 
tenderness and retraction to light skin touch over the lower 
lumbar spine.  The veteran complained of pain with light 
touch along both buttocks.  The veteran demonstrated 40 
degrees of flexion, zero degrees in extension, and less than 
10 degrees of lateral bend to the left and to the right.  
Strength was 5/5 (normal muscle strength).  The veteran had 
some hold/break weakness; he required significant 
encouragement to expend a good effort on motor testing.  
 
The veteran underwent a VA C&P examination of the spine in 
February 2005.  He complained of constant sharp pain in his 
lumbar spine, and stiffness and weakness in the back region.  
He reported the pain level as 7/10 on a 1-10 scale, with one 
being the least severe.  The veteran described exacerbating 
episodes, which last two hours to one day with the pain level 
increasing to 9/10 with sharp, constant pain.  He indicated 
these episodes were usually precipitated by stooping, 
bending, prolonged walking, or heavy lifting, and were 
alleviated by lying down.  Also during these episodes 
movement of the spine is decreased by 50 percent in all 
directions, e.g. forward flexion.  The veteran also endorsed 
experiencing some fatigue and lack of endurance of his back.  
He stated that he does not require a cane, walker, or 
crutches to ambulate, but he sometimes wears a back brace.  
He stated his treatment consisted of pain medication three 
times daily and he denied being prescribed bedrest by a 
physician.  The veteran indicated that functionally, his back 
disability interferes with driving, bathing, and toileting, 
but does not affect eating or grooming.  He disclosed that 
his daily activities were affected by his back disability, in 
that, he is unable to do woodwork and mechanical work.

On examination the veteran was wearing a TENS unit, but was 
not wearing a back brace.  There was severe spasm of the 
paraspinal muscles and tenderness of the paraspinal muscles 
from the L1-L5 region bilaterally.  The following results 
were indicated in active and passive range of motion:  
forward flexion- zero to 10 degrees with pain; extension- 
zero to 10 degrees with pain; left lateral flexion- zero to 
15 degrees with pain; left rotation- zero to 25 degrees with 
pain; and right rotation- zero to 15 degrees with pain.  
Pain, fatigue, weakness, and lack of endurance was indicated 
with all ranges of motion on repetitive use, with pain having 
the major functional impact.  Neurological evaluation 
indicated normal strength in the upper extremities and 3/5 
(active movement against gravity) in the lower extremities.  
The veteran was unable to squat down or rise on his toes and 
heels.  

LAW AND REGULATIONS

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected lumbosacral strain was 
initially rated, and remained rated for many years, under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which is directly on 
point for this particular low back disability.  While 
degenerative disc disease was not shown until many years 
post-service, it is apparent in reviewing the procedural 
history of this appeal, to include the Supplemental 
Statements of the Case issued in February 2002 and May 2005, 
that the RO has conceded service connection for degenerative 
disc disease of the lumbar spine without specifying whether 
the medical evidence showed that such was caused or 
aggravated by a lumbosacral strain.  The Board will consider  
the criteria for rating degenerative disc disease.  

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  The September 2002 amendments did not change the 
criteria under Diagnostic Code 5292 or 5295.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  
However, as of those effective dates, there is nothing in the 
applicable law and regulations, to include the cited legal 
authority, that precludes the Board from applying whichever 
version of the rating criteria is more favorable to the 
veteran.

As to the amendments to the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, a 
40 percent disability rating was warranted when there were 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again to provide for the evaluation of all spine 
disabilities, unless the disability is rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine. Diagnostic 
Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.  The incapacitating episode 
rating scheme set forth in Diagnostic Code 5243 provides for 
no higher than a 60 percent rating and is nearly the same as 
that utilized in the 2002 changes.

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
based on incapacitating episode) a 100 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, the maximum rating allowed a 40 percent evaluation for 
severe limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for a slight 
limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a maximum rating of 40 percent is 
warranted for a severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating is warranted for a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent 
rating is warranted for a lumbosacral strain with 
characteristic pain on motion.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2004).

Prior to the revision, 38 C.F.R. § 4.71a, Diagnostic Code 
5293 provided that moderate intervertebral syndrome with 
recurring attacks warranted a 20 percent evaluation.  A 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Under the most recent revised criteria for rating spine 
disabilities, intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made or 
no ratings would ever be assigned. Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease. It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 at 
Note 2.

The Board acknowledges that the interpretation of X-rays in 
September 2002 indicated mild spondylosis with end-plate 
spurs.  However, service connection is not in effect for 
spondylolysis.  Even if that were the case, such a disability 
of the lumbar spine is most closely related to arthritis (38 
C.F.R. § 4.20) and is therefore rated on the basis of 
limitation of motion of the part affected.  38 C.F.R. § 
4.71a, Code 5010-5003.  Diagnostic Code 5292 (Spine, 
limitation of motion, lumbar) was also subject to the 
September 26, 2003, revision of the schedular criteria for 
rating diseases and injuries for the spine.  The criteria in 
effect before September 26, 2003, are noted above.  
Diagnostic Code 5292 for spine, limitation of motion, lumbar, 
was not renumbered.  The criteria that most closely matches 
5292, however, is found in Diagnostic Code 5242 (Degenerative 
arthritis of the spine), which is also evaluated under the 
General Rating Formula for Disease and Injuries of the Spine.

Under Diagnostic Code 5289, a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine.  See 
38 C.F.R. § 4.71(a), Diagnostic Code 5289 (prior to September 
26, 2003).

Analysis

In the instant case, the Board finds that a rating in excess 
of 40 percent for lumbosacral strain is not warranted.

As previously noted, the maximum evaluation available under 
Diagnostic Code 5292 or 5295 is 40 percent.  Since the rating 
criteria is based on symptomatology that includes limitation 
of motion, prior to September 26, 2003, the veteran is not 
entitled to additional compensation for various functional 
impairments represented in this case by pain with or without 
movement, weakness, inflammation, fatigue, and lack of 
endurance under 38 C.F.R. § 4.40, 4.45 and Deluca, supra.  
See Johnston v. Brown, 10 Vet. App. 80 (1997) (ruling that it 
is inappropriate and unnecessary to remand a case to consider 
functional loss due to pain if the veteran is already 
receiving the maximum available rating for limitation of 
motion under the pertinent Diagnostic Code).  

The competent medical evidence reflects that the veteran's 
service-connected lumbosacral strain is currently manifested 
by symptoms of pain, muscle spasms and severe limitation of 
motion of the lumbar spine, but it is not manifested by 
ankylosis of the lumbar spine.  Accordingly, a 50 percent 
rating is not warranted under Diagnostic Code 5289 (prior to 
September 26, 2003).  There is no medical evidence to show 
more than moderate intervertebral disc syndrome or 
incapacitating episodes having a total duration of at least 
one week during the past 12 months.  It is pertinent to note 
that the neurological component of the September 2002 VA 
examination was essentially normal, to include 2+ bilateral 
ankle reflexes, and the February 2005 VA examination, while 
showing some loss of strength in the legs (3/5), revealed 
normal sensation in the lower extremities.  Hence, a rating 
in excess of 40 percent under the former or current criteria 
for rating intervertebral disc syndrome is not warranted.  

With regard to evaluation under the General Rating Formula 
for Disease and Injuries of the Spine, effective on September 
26, 2003, as noted above, the medical  evidence indicates 
that the veteran's spine is not ankylosed, as he retains some 
degree of motion in his spine in all ranges of motion.  
Consequently, the veteran does not meet the criteria for a 50 
percent evaluation, which requires ankylosis of the 
thoracolumbar spine, or a 100 percent evaluation, which 
requires ankylosis of the entire spine under the General 
Rating Formula.  Again, as the veteran's 40 percent rating is 
the maximum evaluation allowed for limitation of motion of 
the lumbar spine, 38 C.F.R. § 4.40 and 4.45 are not 
applicable.  Johnston, supra. 

The Board has also considered whether separate ratings are 
indicated, to include orthopedic and neurological ratings 
permitted by the criteria that went into effect September 26, 
2003.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In pertinent 
part, 38 C.F.R. § 4.14 states: "evaluation of the same 
manifestation under different diagnoses are to be avoided."  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
stated, "[t]he critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions."

For the period prior to September 23, 2002, assigning 
separate ratings for the musculoskeletal/orthopedic aspects 
of the lumbar strain/discogenic disease under Diagnostic Code 
5292 or 5295 and the neurologic aspects of the lumbar 
discogenic disease under Diagnostic Codes 5293, would 
constitute pyramiding, since the 20 percent rating assigned 
under Diagnostic Code 5293 contemplates orthopedic as well as 
neurologic aspects of said disability.  Specifically, the 
General Counsel has determined that (former) Diagnostic Code 
5293 contemplates limitation of motion. As such, a separate 
rating for arthritis with limitation of motion of the lumbar 
spine in this situation would be inappropriate. VAOPGCPREC 
36-97.  Diagnostic Code 5293 also contemplates lumbar 
radiculopathy affecting the lower extremities, such as 
radicular pain with functional limitations, and it includes 
muscle spasms, as does Diagnostic Code 5295.

Moreover, muscle spasms have a distinctly orthopedic aspect, 
as indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59, pertaining to painful 
motion from arthritis, and 38 C.F.R. § 4. 71a, Diagnostic 
Code 5003, pertaining to rating criteria for arthritis.  For 
example, Diagnostic Code 5003 provides: "Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion."  
In short, 20 or 40 percent rating assigned under Diagnostic 
Code 5293 contemplates orthopedic aspects of the lumbar 
discogenic disease, specifically the effect musculoskeletal-
caused pain and muscle spasms have upon movement of the 
spine, as well as the neurologic aspects of lumbar discogenic 
disease, specifically the effect of sciatic neuropathy 
affecting the lower extremities; and these are duplicative of 
or overlap with each other such that to assign separate 
ratings under Diagnostic Codes 5292, 5295, and 5293 would be 
pyramiding, for the period prior to September 23, 2002.

In Esteban, the Court held that two separate disability 
ratings are possible in cases in which the veteran has 
separate and distinct manifestations arising from the same 
disability, notwithstanding VA's anti-pyramiding regulation, 
38 C.F.R. § 4.14.  The current applicable rating criteria 
does permit separate orthopedic and neurological ratings.  
However, the medical evidence does not show any associated 
neurological abnormalities (e.g., bowel or bladder 
impairment) to warrant a separate compensable rating.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) 
(2004).  During recent examination, there was normal 
sensation, pinprick, and vibratory sense in both lower 
extremities.  Strength was 3/5 in both legs but the veteran 
was able to rise on his toes and heels, although he was 
unable to squat.  The diagnosis did not include any 
neurological deficits.  

As the preponderance of the evidence is against the claim for 
a rating in excess of 40 percent for the veteran's low back 
disability, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001)

The record reflects that the veteran has not worked since 
1995, when he was laid off from his job.  He stated that in 
addition to being laid off, he was a little slow in 
performing his duties.  He reported at the most recent VA 
examination that he is unable to engage in woodworking and 
mechanics and the examiner did indicate that the veteran's 
low back disability has an impact on even sedentary 
employment.  However, a 40 percent rating contemplates 
significant functional impairment.  The evidence presents no 
record of extraordinary factors, such that the service-
connected lumbosacral strain has markedly interfered with the 
veteran's employment or has required frequent 
hospitalizations.  (Emphasis added.)  In the absence of such 
factors, the Board is not required to discuss any further the 
possible application of 38 C.F.R. § 3.321(b)(1) for any of 
these disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 40 percent for lumboscacral strain is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


